                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      E. MATTHEW FREEMAN
                    3 Nevada Bar No. 14198
                      Matt.Freeman@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendants
                    7        Las Vegas Metropolitan Police
                             Department and Sheriff Joseph Lombardo
                    8        Lt. Michael Lusch

                    9                                   UNITED STATE DISTRICT COURT

                   10                             DISTRICT OF NEVADA, SOUTHERN DIVISION

                   11                                                 ***

                   12 GUSTAVO RAMOS,                                    CASE NO. 2:19-cv-0124-RFB-VCF

                   13                      Plaintiff,
                                                                        STIPULATION AND ORDER
                   14             vs.                                   EXTENDING DEADLINE FOR THE
                                                                        FILING OF DEFENDANTS LAS VEGAS
                   15 CLARK COUNTY DETENTION CENTER,                    METROPOLITAN POLICE
                      (an operating agency of Clark County NV),         DEPARTMENT, SHERIFF JOSEPH
                   16 NAPHCARE, INC. (a foreign corporation),           LOMBARDO AND LT. MICHAEL
                      UNKNOWN MEDICAL SERVICES                          LUSCH’S RESPONSE TO PLAINTIFF’S
                   17 PROVIDER (CORP ROE #1), WARDEN OF                 COMPLAINT
                      CCDC (JOHN DOE #1), in his individual and
                   18 professional capacity, SHERIFF JOSEPH
                      LOMBARDO, LAS VEGAS
                   19 METROPOLITAN POLICE DEPARTMENT,
                      in his individual and professional capacity,
                   20 YOLANDA KING, in her individual and
                      professional capacity, (Clark County
                   21 Manager), JEFF WELLS, in his individual and
                      professional capacity (Asst. Clark County
                   22 Manager), LT. MICHAEL LUSCH, (Lusch or
                      Lt. Lusch) in his individual and professional
                   23 capacity as a supervisor at CCDC, DOES 1-X,
                      ROES 1-X, et al.
                   24
                                     Defendants.
                   25

                   26            IT IS HEREBY STIPULATED AND AGREED, by and between Defendants, Las Vegas
                   27 Metropolitan Police Department, Sheriff Joseph Lombardo and Lt. Michael Lusch (“Defendants”),

                   28 by and through their attorney of record, Robert W. Freeman, Esq., of Lewis Brisbois Bisgaard &
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4815-7348-8559.1
ATTORNEYS AT LAW
                    1 Smith LLP, and Plaintiff Gustavo Ramos, by and through his counsel of record, Warren Ross

                    2 Markowitz., of The Markowitz Law Firm, that:

                    3            The due date for the Defendants’ Response to Plaintiff’s First Amended Civil Rights

                    4 Complaint (ECF No. 20), be extended Thirteen (13) days, from December 30, 2019, to January 13,

                    5 2020.

                    6            Reason for the Extension:

                    7            Because of the complexity of the claims made in Plaintiff’s Complaint, Defendants need

                    8 additional time to perform an investigation prior to filing a responsive pleading. This is

                    9 Defendants’ first request to extend this deadline, which is made in good faith and not for purposes

                   10 of delay.

                   11 DATED this 20th day of December, 2019.                DATED this 20th day of December, 2019.

                   12 THE MARKOWITZ LAW FIRM                                LEWIS BRISBOIS BISGAARD & SMITH          LLP

                   13

                   14 By: /s/ Warren Ross Markowitz                         By:   /s/ Robert W. Freeman
                         Warren Ross Markowitz                                      Robert W. Freeman, Esq.
                   15    New York Bar No. 4613220                                   Nevada Bar No. 3062
                         7260 W. Azure Drive                                        6385 S. Rainbow Blvd, Suite 600
                   16    Suite 140-100                                              Las Vegas, Nevada 89118
                         Las Vegas, Nevada 89130                                    Attorneys for the Defendants
                   17
                         Attorney for Plaintiff                                     Las Vegas Metropolitan Police
                   18    Gustavo Ramos                                             Department, Sheriff Joseph Lombard and
                                                                                   Lt. Michael Lusch
                   19

                   20

                   21                                               ORDER

                   22            IT IS SO ORDERED:

                   23
                                                             ____________________________________
                   24                                        UNITED STATES MAGISTRATE JUDGE
                   25                                                12-26-2019
                   26                                        DATED: ________________________

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-7348-8559.1                                2
